IN THE
                          TENTH COURT OF APPEALS



                                  No. 10-08-00309-CR

                           IN RE RICHARD FRANKLIN


                                 Original Proceeding


                           MEMORANDUM OPINION

       Richard Franklin filed a petition for writ of mandamus against the trial judge of

the 87th District Court of Freestone County. It appears from the petition that in June of

this year, Franklin filed a motion nunc pro tunc with the trial court asking for pre and

post sentencing jail time credit. Franklin now requests this Court to compel the trial

court to grant Franklin’s motion nunc pro tunc for jail time credit. This, we cannot do.

See State ex rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim. App. 1987).

       Accordingly, Franklin’s petition is denied.



                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Petition denied
Opinion delivered and filed September 17, 2008
Do not publish
[OT06]




In re Franklin                                   Page 2